Lore, C. J.:
In the case of Joseph S. Albright vs. United Clay Production Company, a corporation organized and existing . under the laws of New Jersey, being a rule to show cause why the judgment should not be opened and vacated, two grounds were presented and argued before the Court. The first was that the affidavit on which the writ of foreign attachment was issued contained no venue and was therefore void. We have examined the affidavit, and while it does not show venue, it does not show in any way that it was taken without the jurisdiction of the Notary, and the presumption of law would be therefore that it was taken within his jurisdiction, and it would not be void from the mere absence of venue.
As to the second ground,—that when said writ of foreign attachment was issued the said defendant was not subject to process of foreign attachment because he had complied with the act of the *201General Assembly of the State of Delaware entitled “ An Act in Relation to Foreign Corporations Doing Business in this State,” authorizing and requiring them to designate some agent upon whom process could be served; we do not think that the Statute referred to deprives the creditor of the right to attach any property that he may find within the jurisdiction of this State.
For these reasons we discharge the rule.
Rule discharged.